DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10 May 2021 have been fully considered but they are not persuasive.
Regarding independent claim 1, Applicant argues that “It will be noted that Figure 6 (read with paragraph [0036]) illustrates only a plan view of the pillow in a deflated condition, and it is not possible to tell from this plan view whether the body of the pillow conforms to a planar profile. To the contrary, reference to the abstract, paragraphs [0009] and [0028] of Edwards, establishes that in a deflated state, the pillow is substantially u-shaped, which is entirely different from a pillow having a planar profile in a deflated state” (Remarks page 8-9). Examiner respectfully disagrees. Examiner notes that the term “planar” is understood in the art to mean being 2-dimensional and having similar cross sections with respect to a plane, without any large protrusions out of the plane that would result in a third dimension. Applicant appears to construe Edward’s substantially u-shaped as referring to u-shaped protrusions out of the plane as a third dimension, referring to Edward’s background and brief description. However, Edward’s detailed description makes clear that the U-shaped is within 2 dimensions because only “Upon inflation, the cavity between the sheets 12 expands such that the wings 18, the wing ends 20, and the channel 22 have a three-dimensional form” (Edwards [0057]), which is evident in Edward’s Fig. 9-10 of which Fig. 10 is a cross section, showing the two dimensional form. Examiner notes that planar does not entail zero thickness because Applicant’s own Fig. 4C and Specification [0039] shows that the deflated planar state still has a small thickness, which is also taught in Edwards Fig. 10. 
st and 2nd constriction points labeled by Examiner on pages 4-5 of the office action mailed 9 January 2021, and those constriction points form the bridge 26 (see Fig. 6 element 26 and [0069] “the bridge 26”). Edwards resists transition of the pillow because [0069] “the bridge 26 may form a sealed barrier between the wings 18”, and this barrier prevents the folding of the pillow from the extended wings into a flat configuration (see also Figs. 7-8). Furthermore, Applicant fails to acknowledge page 4 of the office action mailed 8 January 2021 that “It is noted that the claimed limitation is a functional limitation (see MPEP 2114) and the structure is configured to enabling the transition,” as detailed above. 
Regarding dependent claim 3, Applicant argues “in no way can this be understood to teach or suggest a limitation wherein when the pillow is in the inflated state, the first and second wings are urged to move towards each other, as opposed to (i) being urged to move in any other direction relative to each other, or (ii) not being urged to move at all” (remarks page 10-11). Examiner respectfully disagrees. When the pillow of Edwards is deflated, it is flat. During the process of inflating when air is being pumped into the pillow, all sides of the pillow expand in all directions, so at least one of those directions are the wings towards each other (see Fig. 8 with Examiner’s labeling below). Under the broadest reasonable interpretation of “inflated,” the term “inflated” is understood to mean any state where air is in the pillow (in contrast with “deflated” which means no air in the pillow), so Examiner’s explanation detailed above fits Applicant’s claimed limitation. 

    PNG
    media_image1.png
    245
    257
    media_image1.png
    Greyscale

	The dependent claims are rejected for the same reasons detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al US 20100205744 A1, hereinafter Edwards, in view of Loftus US 20170318991 A1, hereinafter Loftus.
	Re Claim 1, Edwards teaches:
A pillow (at least [Abstract] “pillow”.), comprising: at least two flexible sheets joined together to form a pillow body (at least Fig. 6 and [0050] “sheets of flexible material 12 are fixed together at welds 14 to define a head zone 16”.) comprising at least a bridge (at least Fig. 6 element 26 and [0069] “The bridge 26 forms a channel between the wings 18”.), a first wing and a second wing (at least Fig. 6 and [0050] “wings 18”.), the joined flexible sheets defining an internal fluid chamber extending through the bridge and the first and second wings (at least Fig. 6 element 26 and [0069] “The bridge 26 forms a channel between the wings 18”.); 
a first constriction formed between the bridge and the first wing, the first constriction comprising a first constriction structure configured to form a first restricted cross section region within the internal fluid chamber at a junction between the bridge and the first wing (at least Figs. 9-10 w/ Examiner’s labeling below), wherein an internal cross-sectional area of a narrowest part of the first restricted cross section region is smaller than an internal cross sectional area of at least one of the widest part of the bridge and the widest part of the first wing (at least Fig. 10 w/ Examiner’s labeling below shows the cross section of the constriction point narrower than the widest part of the bridge 26 and [0055] “the channel defined between the sheets of flexible material increases in width as it extends from the centreline 24”.); and 
a second constriction formed between the bridge and the second wing, the second constriction comprising a second constriction structure configured to form a second restricted cross section region within the internal fluid chamber at a junction between the bridge and the second wing (at least Figs. 9-10 w/ Examiner’s labeling below), wherein an internal cross-sectional area of a narrowest part of the second restricted cross section region is smaller than an internal cross sectional area of at least one of the widest part of the bridge and the widest part of the second wing (at least Fig. 10 w/ Examiner’s labeling below shows the cross section of the constriction point narrower than the widest part of the bridge 26 and [0055] “the channel defined between the sheets of flexible material increases in width as it extends from the centreline 24”.); 
in an inflated state, each of the first and second wing is oriented at a non-zero angle to the bridge within the at least one plane (at least Figs. 6-8); 
the first and second constriction structures are configured enable the pillow to transition between the deflated state in which the pillow body conforms to a planar profile within at least one plane, and the inflated state in which the pillow conforms to a non- planar profile within the at least one plane (at least Figs. 6-8 and [0036] “FIG. 6 shows a plan view of the pillow of the invention in a deflated ; and 
the first and second constriction structures are configured such that when the pillow is in the inflated state and conforms to the non-planar profile within the at least one plane, one or both of the first and second constriction structures resist transition of the pillow from the non-planar profile within the at least one plane towards the linear profile within the at least one plane (It is noted that the claimed limitation is a functional limitation (see MPEP 2114) and the structure is configured to enabling the transition in at least Figs. 6-8 and [0058] “Upon expansion, the pillow takes a three-dimensional form. In plan view, as shown in FIG. 6, the inflated pillow maintains a substantially U-shaped form. However, in an elevation view with respect to the surface upon which the pillow is resting, the pillow 10 is substantially V-shaped when viewed along the axis defined by the centreline 24”.).

    PNG
    media_image2.png
    467
    573
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    350
    352
    media_image3.png
    Greyscale

Edwards does not explicitly teach:
wherein: in a deflated state, the bridge and the first and second wings conform to a linear profile within the at least one plane; 
However, Loftus teaches:
wherein: in the deflated state, the bridge and first and second wings conform to a linear profile within the at least one plane (at least Figs. 1 and 4 and [0008] “FIG. 4 is back perspective view of the present invention in the deflated configuration”.); 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow taught by Edwards with the linear profile taught by Loftus because both are directed towards the same field of endeavor of inflatable pillows and doing so involves the use of the known technique (deflating into a line as taught by Loftus) with a known device (pillow taught by Edwards) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it “can be arranged into a storage configuration” (Loftus [0020]).
Re Claim 2, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 1 (detailed with respect to claim 1). 

wherein the first and second constriction structures are configured such that when the pillow is in the inflated state, one or both of the first and second constriction structures urge the pillow from the linear profile within the at least one plane to the non-planar profile within the at least one plane (at least Fig. 7b and [0060-61] “the pillow of the invention, as shown in FIG. 7b, has a substantially V-shaped end elevation profile […] the arms of the "V" extend vertically and are defined by the wings. Between the wings 18, a substantially flat head zone 16 is formed”.).
Re Claim 3, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 2 (detailed with respect to claim 2). 
Edwards further teaches:
wherein the first and second constriction structures are configured such that when the pillow is in the inflated state, the first and second wings are urged to move towards each other (at least Fig. 8).
Re Claim 4, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 1 (detailed with respect to claim 1). 
Edwards further teaches:
wherein one or both of the first and second constriction structures are configured to join the flexible sheets together at one or more regions located between opposing peripheral seams of the pillow (at least Fig. 6 and [0055] “The formation of the welds 14 and head zone 16 arc such that the channel defined between the sheets of flexible material” and [0069] “the bridge 26 may form a sealed barrier between the wings 18”.).
Re Claim 5, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 1 (detailed with respect to claim 1). 
Edwards further teaches:
wherein one or both of the first and second constriction structures are configured to modify inflation responsive expansibility exhibited by of one or both of the flexible sheets in comparison with the inflation responsive expansibility exhibited by said one or both sheets in absence of such constriction (at least Fig. 7b and [0060-61] “the pillow of the invention, as shown in FIG. 7b-8, has a substantially V-shaped end elevation profile […] the arms of the "V" extend vertically and are defined by the wings. Between the wings 18, a substantially flat head zone 16 is formed”. In other words, the constriction structures in the prior art modify inflation responsive expansibility because they allow outward inflation expansion of the wings while the center head zone remains substantially flat, as seen in Figs. 7b-8.).
Re Claim 6, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 1 (detailed with respect to claim 1). 
Edwards further teaches:
wherein one or both of the first and second constriction structures are configured to restrict inflation responsive separation of the flexible sheets relative to each other (at least Fig. 7b and [0060-61] “the pillow of the invention, as shown in FIG. 7b-8, has a substantially V-shaped end elevation profile […] the arms of the "V" extend vertically and are defined by the wings. Between the wings 18, a substantially flat head zone 16 is formed”. In other words, the constriction structures in the prior art restrict inflation responsive separation of the flexible sheets because the flexible sheets of the center head zone remains substantially flat while the wings allow outward inflation expansion, as seen in Figs. 7b-8.).
Re Claim 7, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 1 (detailed with respect to claim 1). 
Edwards further teaches:
wherein responsive to the pillow being in the inflated state, one or both of the first and second constriction structures predispose the pillow body to bend in a specific orientation (at least Fig. 7b and .
Re Claim 8, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 1 (detailed with respect to claim 1). 
Edwards further teaches:
wherein responsive to the pillow being in the inflated state, one or both of the first and second constriction structures predispose the pillow body to resist bending away from a specific orientation (at least Fig. 7b and [0060-61] “the pillow of the invention, as shown in FIG. 7b, has a substantially V-shaped end elevation profile […] the arms of the "V" extend vertically and are defined by the wings. Between the wings 18, a substantially flat head zone 16 is formed”.).
Re Claim 9, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 1 (detailed with respect to claim 1). 
Edwards further teaches:
wherein: the first constriction is formed at a first constriction region between the bridge and the first wing (at least Figs. 9-10 w/ Examiner’s labeling above), and the first constriction structure is configured such that in the inflated state of the pillow, pliancy of the pillow body at the first constriction region is higher than pliancy of at least one of the bridge and the first wing (at least Fig. 7b and [0050] “the sheets of flexible material that connect the wings” and [0062-64] “the formation of the pillow 10 being formed such that the wings are inhibited from constricting the throat area […] The generally curved shape of the wings corresponds, ergonomically, to the shape of a user's head and neck to provide both head and neck support”. In other words, the constriction structures in the prior art provide higher pliancy because they allow flexible support along the wings while the head area remains flat.); and 
the second constriction is formed at a second constriction region between the bridge and the second wing (at least Figs. 9-10 w/ Examiner’s labeling above), and the second constriction structure is configured such that in the inflated state of the pillow, pliancy of the pillow body at the second constriction region is higher than pliancy of at least one of the bridge and the second wing (It is noted that the claimed limitation is a functional limitation (at least Fig. 7b and [0050] “the sheets of flexible material that connect the wings” and [0062-64] “the formation of the pillow 10 being formed such that the wings are inhibited from constricting the throat area […] The generally curved shape of the wings corresponds, ergonomically, to the shape of a user's head and neck to provide both head and neck support”. In other words, the constriction structures in the prior art provide higher pliancy because they allow flexible support along the wings while the head area remains flat.).
Re Claim 10, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 11 (detailed with respect to claim 11). 
Edwards does not explicitly teach:
wherein: the first constriction structure is configured such that in the deflated state of the pillow, pliancy of the pillow body at the first constriction region is substantially equal to pliancy of at least one of the bridge and the first wing; and 
the second constriction structure is configured such that in the deflated state of the pillow, pliancy of the pillow body at the second constriction region is substantially equal to pliancy of at least one of the bridge and the second wing.
However, Loftus teaches:
wherein: the first constriction structure (at least Figs. 1-4 element 7) is configured such that in a deflated state of the pillow, pliancy of the pillow body at the first constriction region is substantially equal to pliancy of at least one of the bridge and the first wing (at least Figs. 8-9 and [0020] “The storage configuration requires each of the plurality of inflatable cushions 1 to be configured into a deflated ; and 
the second constriction structure (at least Figs. 1-4 element 7) is configured such that in a deflated state of the pillow, pliancy of the pillow body at the second constriction region is substantially equal to pliancy of at least one of the bridge and the second wing (at least Figs. 8-9 and [0020] “The storage configuration requires each of the plurality of inflatable cushions 1 to be configured into a deflated state. The plurality of inflatable cushions, the plurality of intermediate webs 7, the first end strap 2, and the second end strap 3 are then wound around each other”. In other words, they are substantially equal pliancy because they are configured to wrap around each other.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow taught by Edwards with the pliancy taught by Loftus because both are directed towards the same field of endeavor of inflatable pillows and doing so involves the use of the known technique (substantially equal pliancy as taught by Loftus) with a known device (pillow taught by Edwards) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it “can be arranged into a storage configuration” (Loftus [0020]).
Re Claim 11, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 1 (detailed with respect to claim 1). 
Edwards teaches:
such that an internal cross-sectional area of a narrowest part of the additional restricted cross-section region is smaller than a cross sectional area of at least one of the widest part of the bridge and the widest part of the adjacent wing (at least Fig. 10 w/ Examiner’s labeling above shows the cross section of the constriction point narrower than the widest part of the bridge 26 and [0055] “the channel .
Edwards does not explicitly teach:
wherein each of the first constriction structure and the second constriction structure defines at least one additional restricted cross section region within the internal fluid chamber at a junction between the bridge and an adjacent first wing or second wing. 
However, Loftus teaches:
wherein each of the first constriction structure and the second constriction structure defines at least one additional restricted cross section region within the internal fluid chamber at a junction between the bridge and an adjacent first wing or second wing (at least Figs. 1-4 element 7 and [0017] “the plurality of inflatable cushions 1 needs to be serially connected to each other by the plurality of intermediate webs 7”.). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow taught by Edwards with the additional restricted cross section region taught by Loftus because both are directed towards the same field of endeavor of inflatable pillows and doing so involves the use of the known technique (providing additional restricted cross section region as taught by Loftus) with a known device (pillow taught by Edwards) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “The plurality of intermediate webs 7 allows the present invention to properly position the plurality of inflatable cushions” (Loftus [0016]).
Re Claim 12, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 1 (detailed with respect to claim 1). 
Edwards does not explicitly teach:
wherein each of the first constriction structure and the second constriction structure comprises a fluid impermeable structure formed between the two flexible sheets.
However, Loftus teaches:
wherein each of the first constriction structure and the second constriction structure comprises a fluid impermeable structure formed between the two flexible sheets (at least Figs. 1-4 element 7 and [0017] “the plurality of inflatable cushions 1 needs to be serially connected to each other by the plurality of intermediate webs 7”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow taught by Edwards with the fluid impermeable structure taught by Loftus because both are directed towards the same field of endeavor of inflatable pillows and doing so involves the use of the known technique (providing fluid impermeable structure as taught by Loftus) with a known device (pillow taught by Edwards) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “The plurality of intermediate webs 7 allows the present invention to properly position the plurality of inflatable cushions” (Loftus [0016]).
Re Claim 13, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 12 (detailed with respect to claim 12). 
Edwards further teaches:
wherein the fluid impermeable structure comprises a fluid impermeable weld joining the two flexible sheets (at least Fig. 6 and [0055] “The formation of the welds 14 and head zone 16 arc such that the channel defined between the sheets of flexible material” and [0069] “the bridge 26 may form a sealed barrier between the wings 18”.).
Re Claim 14, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 1 (detailed with respect to claim 1). 

wherein each of the first constriction structure and the second constriction structure comprises an inwardly formed indentation on one or both of the two flexible sheets (at least Figs. 9-10 w/ Examiner’s labeling above shows the cross section of the constriction point narrower than the widest part of the bridge 26 and [0055] “the channel defined between the sheets of flexible material increases in width as it extends from the centreline 24”.).
Re Claim 15, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 1 (detailed with respect to claim 1). 
Edwards further teaches:
wherein a distance between the first constriction structure and a furthest point on a periphery of the first wing is equal to a distance between the second constriction structure and a furthest point on a periphery of the second wing (at least Figs. 9-10 w/ Examiner’s labeling above and [0050] “centre line 24, defined by a central portion of the bead zone 16, approximately equal distances from each of the wings 18, represents the centre line of the pillow”.).
Re Claim 16, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 1 (detailed with respect to claim 1). 
Edwards further teaches:
wherein the pillow body is an elongate body, and the first and second wings are each connected to the bridge in a laterally opposed configuration (at least Fig. 6-8 and [0060-61] “the pillow of the invention, as shown in FIG. 7b, has a substantially V-shaped end elevation profile […] the arms of the "V" extend vertically and are defined by the wings. Between the wings 18, a substantially flat head zone 16 is formed”.).
Re Claim 17, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 1 (detailed with respect to claim 1). 

comprising one or more of: an inflation inlet (at least Fig. 6 element 28 and [0051] “An inflation point 28 is provided”.); and a closure configured to enable edges of the first wing and the second wing to be removably affixed together.
Re Claim 18, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 1 (detailed with respect to claim 1). 
Edwards further teaches:
wherein the first constriction protrudes from the bridge, the first wing, and the junction between the bridge and the first wing (at least Fig. 10 w/ Examiner’s labeling above shows the cross section of the constriction point narrower than the widest part of the bridge 26 and [0055] “the channel defined between the sheets of flexible material increases in width as it extends from the centreline 24”.), to resist transition of the pillow from the non-planar profile towards the linear profile within the at least one plane (It is noted that the claimed limitation is a functional limitation (see MPEP 2114) and the structure is configured to enabling the transition in at least Figs. 6-8 and [0058] “Upon expansion, the pillow takes a three-dimensional form. In plan view, as shown in FIG. 6, the inflated pillow maintains a substantially U-shaped form. However, in an elevation view with respect to the surface upon which the pillow is resting, the pillow 10 is substantially V-shaped when viewed along the axis defined by the centreline 24”.).
Re Claim 19, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 18 (detailed with respect to claim 18). 
Edwards further teaches:
wherein the second constriction protrudes from the bridge, the second wing, and the junction between the bridge and the second wing (at least Fig. 10 w/ Examiner’s labeling above shows the cross section of the constriction point narrower than the widest part of the bridge 26 and [0055] “the channel , to resist transition of the pillow from the non-planar profile towards the linear profile within the at least one plane (It is noted that the claimed limitation is a functional limitation (see MPEP 2114) and the structure is configured to enabling the transition in at least Figs. 6-8 and [0058] “Upon expansion, the pillow takes a three-dimensional form. In plan view, as shown in FIG. 6, the inflated pillow maintains a substantially U-shaped form. However, in an elevation view with respect to the surface upon which the pillow is resting, the pillow 10 is substantially V-shaped when viewed along the axis defined by the centreline 24”.).
Re Claim 20, Edwards teaches:
A pillow (at least [Abstract] “pillow”.), comprising: at least two flexible sheets joined together to form a pillow body (at least Fig. 6 and [0050] “sheets of flexible material 12 are fixed together at welds 14 to define a head zone 16”.) comprising at least a bridge (at least Fig. 6 element 26 and [0069] “The bridge 26 forms a channel between the wings 18”.), a first wing and a second wing (at least Fig. 6 and [0050] “wings 18”.), the joined flexible sheets defining an internal fluid chamber extending through the bridge and the first and second wings (at least Fig. 6 element 26 and [0069] “The bridge 26 forms a channel between the wings 18”.); 
a first constriction formed between the bridge and the first wing, the first constriction comprising a first constriction structure configured to form a first restricted cross section region within the internal fluid chamber at a first junction between the bridge and the first wing (at least Figs. 9-10 w/ Examiner’s labeling above), wherein an internal cross-sectional area of a narrowest part of the first restricted cross section region is smaller than an internal cross sectional area of at least one of the widest part of the bridge and the widest part of the first wing (at least Fig. 10 w/ Examiner’s labeling above shows the cross section of the constriction point narrower than the widest part of the bridge 26 and [0055] “the channel ; and 
a second constriction formed between the bridge and the second wing, the second constriction comprising a second constriction structure configured to form a second restricted cross section region within the internal fluid chamber at a second junction between the bridge and the second wing (at least Figs. 9-10 w/ Examiner’s labeling above), wherein an internal cross-sectional area of a narrowest part of the second restricted cross section region is smaller than an internal cross sectional area of at least one of the widest part of the bridge and the widest part of the second wing (at least Fig. 10 w/ Examiner’s labeling above shows the cross section of the constriction point narrower than the widest part of the bridge 26 and [0055] “the channel defined between the sheets of flexible material increases in width as it extends from the centreline 24”.); 
in an inflated state, the first and second wings conform to a non-linear profile relative to the first plane with each of the first and second wings being oriented at a non- zero angle to the first plane with the bridge being within the first plane (at least Figs. 6-8 and Fig. 10 and [0036] “FIG. 6 shows a plan view of the pillow of the invention in a deflated condition” and [0037] “FIG. 7 shows an end elevation view of an inflated pillow of the invention of the type shown in FIG. 1b, while FIG. 7b shows an end elevation view of an inflated pillow according to the invention”.); 
the first and second constriction structures are configured to enable the pillow to transition between the deflated state in which the pillow body conforms to the linear profile within the first plane, and the inflated state in which the pillow conforms to the non-linear profile (It is noted that the claimed limitation is a functional limitation (see MPEP 2114) and the structure is configured to enabling the transition in at least Figs. 6-8 and [0058] “Upon expansion, the pillow takes a three-dimensional form. In plan view, as shown in FIG. 6, the inflated pillow maintains a substantially U-shaped form. However, in ; and 
the first constriction structure is configured such that when the pillow is in the inflated state and conforms to the non-linear profile, the first constriction structure protrudes from the bridge (at least Fig. 10 w/ Examiner’s labeling above shows the cross section of the constriction point narrower than the widest part of the bridge 26 and [0055] “the channel defined between the sheets of flexible material increases in width as it extends from the centreline 24”.), the first wing, and the first junction to resist transition of the pillow from the non-linear profile towards the linear profile within the first plane (It is noted that the claimed limitation is a functional limitation (see MPEP 2114) and the structure is configured to enabling the transition in at least Figs. 6-8 and [0058] “Upon expansion, the pillow takes a three-dimensional form. In plan view, as shown in FIG. 6, the inflated pillow maintains a substantially U-shaped form. However, in an elevation view with respect to the surface upon which the pillow is resting, the pillow 10 is substantially V-shaped when viewed along the axis defined by the centreline 24”.).
Edwards does not explicitly teach:
wherein: in a deflated state, the bridge and the first and second wings conform to a linear profile within the at least one plane; 
However, Loftus teaches:
wherein: in the deflated state, the bridge and first and second wings conform to a linear profile within the at least one plane (at least Figs. 1 and 4 and [0008] “FIG. 4 is back perspective view of the present invention in the deflated configuration”.); 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow taught by Edwards with the linear profile taught by Loftus because both are directed towards the same field of endeavor of inflatable pillows and doing so involves the use of the known technique (deflating into a line as taught 
Re Claim 21, the combination of Edwards and Loftus teaches:
The pillow as claimed in claim 18 (detailed with respect to claim 18). 
Edwards further teaches:
wherein the second constriction structure is configured such that when the pillow is in the inflated state and conforms to the non-linear profile, the second constriction structure protrudes from the bridge, the second wing, and the second junction (at least Fig. 10 w/ Examiner’s labeling above shows the cross section of the constriction point narrower than the widest part of the bridge 26 and [0055] “the channel defined between the sheets of flexible material increases in width as it extends from the centreline 24”.) to resist transition of the pillow from the non-linear profile towards the linear profile within the first plane (It is noted that the claimed limitation is a functional limitation (see MPEP 2114) and the structure is configured to enabling the transition in at least Figs. 6-8 and [0058] “Upon expansion, the pillow takes a three-dimensional form. In plan view, as shown in FIG. 6, the inflated pillow maintains a substantially U-shaped form. However, in an elevation view with respect to the surface upon which the pillow is resting, the pillow 10 is substantially V-shaped when viewed along the axis defined by the centreline 24”.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/GEORGE SUN/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        6/1/2021